DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed August 1, 2022 (hereinafter “08/01/22 Amendment") has been entered, and fully considered.  In the 08/01/22 Amendment, claims 1, 5-8, & 10-13 were amended, claim 4 was cancelled, and claims 23 & 24 were newly added.  Accordingly, claims 1-3 & 5-24 are now pending in the application. 
3.	The 08/01/22 Amendment has overcome the objection to the drawings, and the rejections under §§ 112(b) previously set forth in the Non-Final Office Action mailed 03/30/2022 (“03/30/22 Action”).    
4.	The prior rejections under § 102 based on U.S. Patent Application Publication No. 2006/0191675 to Fletcher et al. have been withdrawn.
5.	The prior rejections under § 102 based on U.S. Patent Application Publication No. 2007/0068651 to Gammons et al. have been updated to address the new limitations, and maintained.  Applicant's arguments are addressed in detail below in the “Response to Arguments” section.
6.	New rejections under § 102 are set forth herein, necessitated by Applicant’s Amendment.




Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0296981 to Saggers (“Saggers”).    
9.	Regarding claim 1, Saggers discloses a heat exchange pad for use on a patient, comprising: 
a surface [outer surface of pack (10) - ¶[0027]; FIG. 1] defining an internal volume [interior of device (10) including, e.g., the volume between the back sheet (12) and front sheet (14) - ¶[0027]; FIGS. 1, 3] and having a flexible patient contacting portion [e.g., ¶[0002] (“The therapeutic device takes the form of a heat conductive bladder that will conform to the various contours of the body…”)]; 
an inlet fluidly connected to the internal volume for delivery of fluid into the internal volume [inlet nozzle (18) - ¶[0028]; FIG. 1]; 
an outlet fluidly connected to the internal volume for removal of fluid from the internal volume [exit nozzle (20) - ¶[0028]; FIG. 1]; and 
at least one extended surface structure [one or more separator elements (22) - ¶[0029]; FIGS. 1, 3] positioned within the internal volume [¶[0029]; FIG. 3] to disrupt laminar flow of fluid from the inlet to the outlet [see ¶[0031] (“tortuous flow path”)], wherein the at least one extended surface structure [(22)] comprises a plurality of fluid conduits [side by side channels (24, 26) - see ¶[0029] (“the separator element comprises a pair of "W" shaped tracks which are disposed between the front and back sheets on either side of the central spine 17 of the pack. The tracks each comprise a pair of side by side channels 24, 26 which may be integral and which are formed from relatively stiff (mouldable plastics) material as compared to the front and back sheets and permit the flow of fluid through the channels around the pack. The two "W" shaped components of the separator element are connected together by a bridging piece 28 so that fluid which enters the pack through the inlet nozzle 18 can flow between the back sheet and the front sheet and also along the channels of the separating element as shown by arrows `b` and then exit through the outlet nozzle 20. Thus, the separator element in the form of a fluid conveying track, not only maintains a spaced apart relationship between the front sheet and the back sheet 12, 14 at least in the vicinity of the track but also provides a fluid `highway` running through the pack”); and FIG. 3] configured to mimic a vascular network [NOTE:  Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in, e.g., glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns;”  Saggers clearly discloses that the one or more separator elements (22) are used to provide a tortuous flow path - see, e.g., ¶[0031]; therefore, as broadly as currently claimed, it is the Examiner’s position that the device of Saggers “mimics” a vascular structure], each of the fluid conduits being a discretely defined geometric channel [¶[0029]; FIGS. 1, 3].

10.	Claims 1, 8, 9, 23, & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0229385 to Elkins (“Elkins”).    
11.	Regarding claim 1, Elkins discloses a heat exchange pad for use on a patient, comprising: 
a surface [outer surface of thermal therapy device (10) - ¶[0031]; FIG. 1] defining an internal volume [interior of device (10) including, e.g., the volume between the pair of sheets forming the device - ¶[0031]] and having a flexible patient contacting portion [see, e.g., ¶[0002] (“The invention relates generally to heat exchange devices for heating and/or cooling of the human body, and more particularly to a patient therapy heat exchange structure for placing against or for being worn on the human body”)]; 
an inlet fluidly connected to the internal volume for delivery of fluid into the internal volume [¶[0043] (“liquid loop elbow fittings 66, 68 and 70 passing through the air containment layer 60 and through the outer liquid containment layer 52 in sealed relationship for conducting liquid into or out of the liquid flow channels 56…”); FIG. 4; note also that the device of FIG. 4 is similar to that shown in FIGS. 1, 2 and 3, and may incorporate the configurations illustrated in those figures (¶[0042])]; 
an outlet fluidly connected to the internal volume for removal of fluid from the internal volume [¶[0043] (“liquid loop elbow fittings 66, 68 and 70 passing through the air containment layer 60 and through the outer liquid containment layer 52 in sealed relationship for conducting liquid into or out of the liquid flow channels 56…”); FIG. 4; note also that the device of FIG. 4 is similar to that shown in FIGS. 1, 2 and 3, and may incorporate the configurations illustrated in those figures (¶[0042])]; and 
at least one extended surface structure [fluid conducting channels (24) (¶[0032]; FIGS. 1-2) which are depicted in a zig-zag pattern in FIG. 3 (see also ¶’s [0013] (“the flow channels or capillaries of the heat exchange structure, while still being generally linear in an overall sense, are formed by seal lines in zig-zag patterns, the seal lines being regular repeating zig-zag lines generally equally spaced apart to form the liquid conducting channels between them. This zig-zag pattern of the channels…”); and ¶[0039]] positioned within the internal volume [¶’s [0031], [0032]; FIG. 1] to disrupt laminar flow of fluid from the inlet to the outlet [NOTE:  Applicant’s published Specification (U.S. 2020/0383825) at ¶[0076] provides examples of structural properties of the vascular network found in, e.g., glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., shape irregularities such as “sharp turns;” it is the Examiner’s position that the zig-zag pattern of the flow channels constitute turns that disrupt laminar flow], wherein the at least one extended surface structure comprises a plurality of fluid conduits [fluid conducting channels (24)] configured to mimic a vascular network [as noted above, it is the Examiner’s position that the zig-zag pattern of the flow channels constitute turns that disrupt laminar flow, and therefore “mimics” a vascular structure], each of the fluid conduits [(24)] being a discretely defined geometric channel [¶’s [0013], [0032], [0033]; FIGS. 1, 3].
12.	Regarding claim 8, Elkins further discloses a delivery header fluidly connected to the inlet and a collector header fluidly connected to the outlet, wherein the fluid conduits are arranged to guide fluid between the delivery and collector headers [e.g., ¶[0009] (“At the ends of the series of liquid conducting channels are manifolds for conducting the heat transfer liquid into the series of channels and out of the series of channels”); see also ¶’s [0032], [0042], [0043]; FIGS. 1, 3].13.	Regarding claim 9, Elkins further discloses wherein the fluid conduits [(24)] form parallel flow pathways between the delivery and collector headers [clearly shown in FIGS. 1, 3].14.       	Regarding claim 23, Elkins further discloses a delivery header fluidly connected to the inlet and a collector header fluidly connected to the outlet, wherein each of the discretely defined geometric channels is connected between the delivery header and the collector header [e.g., ¶[0009] (“At the ends of the series of liquid conducting channels are manifolds for conducting the heat transfer liquid into the series of channels and out of the series of channels”); see also ¶’s [0032], [0042], [0043]; FIGS. 1, 3].15.       	Regarding claim 24, Elkins further discloses wherein the discretely defined geometric channel has a tubular shape [see ¶[0033] (“the capillaries or channels expand to a generally cylindrical shape, so that each channel has an approximate circumference of 0.30 inch”)].  

16.	Claims 1-3, 5-8, 10-12, 15, 16, 18-20, 23, & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0068651 to Gammons et al. (“Gammons”).    
17.       	Regarding claim 1, Gammons discloses a heat exchange pad [¶’s [0027]-[0028]] for use on a patient, comprising: 
a surface [outer surface of heat exchange device (10) - ¶’s [0027]-[0028]; FIG. 1] defining an internal volume [interior of device including, e.g., volume between two non-porous layers or sheets (314, 316) - ¶’s [0029], [0030], [0032]; FIG. 1] and having a flexible patient contacting portion [see ¶[0027] & ¶[0028] (“heat exchange device 10 is a generally planar, flexible pad that conforms to the shape of the object to be temperature controlled”)]; 
an inlet [inlet (102) - ¶[0029]; FIGS. 1-2] fluidly connected to the internal volume [via inlet manifold (122) - ¶[0032]; FIG. 1] for delivery of fluid into the internal volume [¶’s [0029], [0032]; FIG. 2]; 
an outlet [outlet (106) - ¶[0029]; FIGS. 1-2] fluidly connected to the internal volume [via outlet manifold (132) - ¶[0032]; FIG. 1] for removal of fluid from the internal volume [¶’s [0029], [0032]; FIG. 2]; and 
at least one extended surface structure [heat exchange portion (104) comprising porous layer (302) - ¶’s [0030]-[0032]; FIGS. 2, 3B] positioned within the internal volume [see ¶[0030] (“heat exchange portion 104, in the illustrated embodiment, is constructed of a porous layer, or sheet, 302 sandwiched between two non-porous layers, or sheets, 314, 316. The porous layer 302 has an upper and lower surface in which the outer and inner non-porous layers 314, 316 are adjacent”)] to disrupt laminar flow of fluid from the inlet to the outlet see ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302”)], wherein the at least one extended surface structure comprises a plurality of fluid conduits see ¶[0032] (“the porous layer 302 includes an open cell flexible polyurethane foam material with a density less than 2.0 lb/cu. ft., with less than 120 pores per inch, an elongation greater than 300%, either reticulate or non-reticulate structure, either standard or hydrophilic composition, and having a plurality of internal fluid channels extending between a matrix of interconnecting cell units”)] configured to mimic a vascular network [NOTE:  Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in, e.g., glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Gammons clearly discloses that porous layer (302) includes a structure that disrupts laminar flow - see, e.g., ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302. In various embodiments, the porous layer 302 includes… a plurality of internal fluid channels extending between a matrix of interconnecting cell units”); therefore, as broadly as currently claimed, it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure (e.g., of glabrous skin tissue)] each of the fluid conduits [internal fluid channels] being a discretely defined geometric channel [NOTE: as broadly as claimed, Gammons explicitly discloses “fluid channels,” and that they are defined as extending between interconnecting cell units (¶[0032])].   
18.      	Regarding claim 2, Gammons further discloses wherein the heat exchange pad [(10)] is configured to mimic a vascular structure of glabrous skin tissue [note:  Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Gammons clearly discloses that porous layer (302) includes a structure that disrupts laminar flow - see, e.g., ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302. In various embodiments, the porous layer 302 includes… a plurality of internal fluid channels extending between a matrix of interconnecting cell units”); therefore, as broadly as currently claimed, it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure of glabrous skin tissue].   19.       	Regarding claim 3, Gammons further discloses wherein the at least one extended surface structure is configured with a shape irregularity [Gammons discloses that the interconnected cells of the foam structure of the porous layer (302) expand (see ¶[0032]),  thereby experiencing a “shape irregularity” as broadly as claimed].20.       	Regarding claim 5, Gammons further discloses wherein the fluid conduits are configured to enhance convective heat transfer [see claim 27 (“said porous sheet has a thickness whereby said thickness increases when said fluid enters said porous sheet, thereby improving thermal contact and increasing heat transfer between said porous sheet and an object adjacent to said porous sheet”); see also ¶[0010] (“an improved thermal treatment device is provided for efficient heat transfer to/from a human, an animal, or an inanimate device. The thermal treatment device reduces resistance to heat transfer by providing a thin, readily pliable and conformable, and thermally active contacting surface for disposition against the object of interest”)]. 21.       Regarding claim 6, Gammons further discloses wherein at least one of the fluid conduits has a tortuous flow path [see ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302”)]. 22.       Regarding claim 7, Gammons further discloses wherein at least one of the fluid conduits has a varying inner diameter [Gammons discloses that the interconnected cells of the foam structure of the porous layer (302) expand (see ¶[0032]), which results in a varying of the diameter of the internal fluid channels as the cells expand]. 23.       Regarding claim 8, Gammons further discloses a delivery header [inlet manifold (122) - ¶[0032]; FIG. 1] fluidly connected to the inlet [inlet (102)] and a collector header [outlet manifold (132) - ¶[0032]; FIG. 1] fluidly connected to the outlet [outlet (106)], wherein the fluid conduits are arranged to guide fluid between the delivery and collector headers [¶’s [0029], [0032]; FIG. 1].24.       	Regarding claim 10, Gammons further discloses wherein a ratio of a length to an inner diameter of at least one of the fluid conduits approximates a ratio of a length to an inner diameter of arteriovenous anastomoses (AVAs) in glabrous skin tissue [NOTE: Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Applicant further describes how the design of the pad mimics the ratio of AVA surface area to the volume of glabrous skin in which the AVA are embedded (see¶[0080]).  Because Gammons clearly discloses that porous layer (302) includes a structure that disrupts laminar flow - see, e.g., ¶[0032] it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure of glabrous skin tissue, and would therefore have similar traits or characteristics including a ratio of a length to an inner diameter of at least one of the fluid conduits [that] approximates (as broadly as claimed) a ratio of a length to an inner diameter of arteriovenous anastomoses (AVAs) in glabrous skin tissue.
25.       	Regarding claim 11, Gammons further discloses wherein a length of at least one of the fluid conduits is substantially less than a length of the heat exchange pad [a fluid channel in Gammons can comprise, as broadly as claimed, a space between two adjacent cells which is substantially less than an overall length of the heat exchange device (10) (¶[0032]; FIGS. 1-2).  Still further, a fluid channel in Gammons can comprise an entire distance extending width-wise from inlet manifold (122) to outlet manifold (132) across the device which is also substantially less than an overall length of the heat exchange device (10) - as clearly seen in FIGS. 1-2].
26.       	Regarding claim 12, Gammons further discloses wherein a length of the at least one extended surface structure is substantially greater than a length of the heat exchange pad [a fluid channel in Gammons can comprise, as broadly as claimed, a channel extending in an indirect path from inlet manifold (122) to outlet manifold (132) (i.e., between and around numerous interconnected cells in a meandering fashion) which would therefore have a length substantially greater than a length of the heat exchange pad]. 
27.       	Regarding claim 15, Gammons further discloses wherein the surface, the inlet [(102)], the outlet [(106)], and the at least one extended surface structure [heat exchange portion (104) comprising porous layer (302)] comprise a unitary structure [FIGS. 1-2].28.       	Regarding claim 16, Gammons further discloses wherein the unitary structure is a contiguous three-dimensional structure [FIGS. 1-2].29.       	Regarding claim 18, Gammons further discloses wherein the flexible patient contacting portion of the surface is configured to elastically conform to the patient's anatomy [¶[0028]].30.       	Regarding claim 19, Gammons further discloses a pulsating flow source fluidly connected to the inlet [¶’s [0050], [0052]]. 31.       	Regarding claim 20, Gammons further discloses a deformable member arranged within the internal volume [expanding foam cells - ¶[0032]], wherein the deformable member is configured to generate pulsatile flow [expanding foam cells force flow between and around the cells]. 
32.       	Regarding claim 23, Gammons further discloses a delivery header [inlet manifold (122) - ¶[0032]; FIG. 1]  fluidly connected to the inlet [inlet (102)] and a collector header [outlet manifold (132) - ¶[0032]; FIG. 1] fluidly connected to the outlet [outlet (106)], wherein each of the discretely defined geometric channels is connected between the delivery header [(122)] and the collector header [(132)] [as broadly as claimed, the fluid channels of Gammons extend, and are fluidly connected, between the inlet and outlet manifolds - ¶’s [0029], [0032]; FIGS. 1-2].33.       	Regarding claim 24, Gammons further discloses wherein the discretely defined geometric channel has a tubular shape [as broadly as claimed, the claim language does not require that the channel is a tube, but only that the channel has a tubular “shape;” the flow channels of Gammons are curved/rounded as they extend between round cells (¶[0032]; FIGS. 1-2) and therefore can be said to have a tubular “shape”]. 

Claim Rejections - 35 USC § 103
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
36.       	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elkins in view of U.S. Patent Application Publication No. 2006/0111764 to Kirkman, Jr. ("Kirkman").
37.       	Regarding claim 14, Elkins discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	Elkins does not, however, disclose: 
wherein the fluid conduits coil outward from a central region.
It is the Examiner’s position that it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Elkins such that the fluid conduits [(24)] be arranged in a circular pattern -or a pattern in which they coil outward from a central region- since Applicant has not disclosed that the specific pattern is critical [i.e., the Specification discloses that such a pattern is optional - see published Specification at ¶[0010]]. 
	Nonetheless, in the interest of compact prosecution, Kirkman teaches a medical device for thermally affecting tissue comprising coiled fluid lumens [e.g., FIG. 1; see also ¶’s [0018]-[0021]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Elkins such that the fluid conduits coil outward from a central region, as taught by Kirkman, since such modification amounts merely to the 
the substitution of one known fluid conduit configuration for another yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  




38.      	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons.
39.       	Regarding claim 13, Gammons discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
It is the Examiner’s position that Gammons further discloses wherein a ratio of an internal convection area to an external convention area is greater than 3:1.  NOTE: Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Applicant further describes how the design of the pad mimics the ratio of AVA surface area to the volume of glabrous skin in which the AVA are embedded (see ¶[0080]).  Because Gammons clearly discloses that porous layer (302) includes a structure that disrupts laminar flow (see, e.g., ¶[0032]), it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure of glabrous skin tissue, and would therefore have similar traits or characteristics including having a ratio of an internal convection area to an external convention area [of] greater than 3:1.            Nonetheless, because such a disclosure is not explicit in Gammons, and in the interest of compact prosecution, it also would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons such that the pad have a ratio of an internal convection area to an external convention area [of] greater than 3:1, since Applicant has not disclosed that the specific ratio is critical [i.e., the Specification discloses that such a ratio is exemplary, and that the ratio can a have a value that is more or less than 3:1 - see published Specification at ¶[0080]]. 



40.       	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of U.S. Patent Application Publication No. 2009/0312823 to Patience et al. ("Patience").
41.       	Regarding claim 17, Gammons discloses all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Gammons does not disclose:
wherein the unitary structure is configured to withstand greater than 2.0 atmospheres of internal pressure.
Patience, in a similar field of endeavor, teaches a personal, portable heating and cooling system for an individual that includes a thin, flexible pad with an internal chamber for holding a heat transfer fluid (that flows between the pad and a control unit) [Abstract].  Patience further teaches that the chamber experiences a pressure of up to 20 pounds per square inch (psi) when inflated with fluid [e.g., ¶[0051]].  20 psi equals 1.36 atmospheres (via conversion).  
While 1.36 atmospheres is not “greater than 2.0 atmospheres of internal pressure” as claimed, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons such that the unitary structure is configured to withstand greater than 2.0 atmospheres of internal pressure, since the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, the ranges are close enough that one skilled in the art would have expected them to have the same properties. 

42.       	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of U.S. Patent Application Publication No. 2016/0376486 to Atieh et al. ("Atieh").
43.       	Regarding claim 21, Gammons discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
            	While Gammons discloses a fluid flowing through the internal volume [see, e.g., ¶’s [0029], [0032]; FIG. 2], Gammons does not disclose:
wherein the fluid comprises nanoparticles configured to enhance heat transfer.
However, the use of nanofluids to enhance heat exchange was well known in the art before the effective filing date of the claimed invention.
            As one example, Atieh, in a similar field of endeavor, relates to a nanofluid comprising an aqueous or non-aqueous base fluid and a solid nanocomposite particle [¶[0012]].  
            Atieh teaches numerous benefits associated with the use of nanofluids in heat exchange applications [see ¶[0065] (“[a] Nanofluid is a fluid containing nanometer-sized particles, called nanoparticles, which are typically between 1-100 nm in size. These fluids are engineered colloidal suspensions of nanoparticles in a base fluid. The nanoparticles used in nanofluids are typically made of metals, oxides, carbides, or carbon nanotubes. Common base fluids include, but are not limited to, water, ethylene glycol, and oil. Nanofluids have novel properties that make them useful in many heat transfer applications, including microelectronics, fuel cells, pharmaceutical processes, engine cooling/vehicle thermal management, domestic refrigerators, chillers, and other heat exchangers. Nanofluids exhibit enhanced thermal conductivity and the convective heat transfer coefficient compared to the base fluid without the nanoparticles”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons such that the fluid comprises nanoparticles configured to enhance heat transfer, as taught by Atieh, since such a modification would provide the fluid of Gammons with enhanced thermal conductivity (as explicitly taught by Atieh).  


44.       	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of U.S. Patent No. 6,371,976 to Vrzalik et al. ("Vrzalik").
45.       	Regarding claim 22, Gammons discloses a heat exchange pad as claimed in claim 1 [see the rejection of claim 1 under § 102 set forth above, which is incorporated herein]. 
            	Gammons does not however, disclose:
A system, comprising: 
a plurality of heat exchange pads as claimed in claim 1, wherein the heat exchange pads are fluidly connected through the inlets and outlets thereof.
However, the use of multiple pads joined together was well known in the art before the effective filing date of the claimed invention.
            	As one example, Vrzalik, in a similar field of endeavor, teaches use of a thermally controlled sheet (such as a pad or blanket) through which a heat transfer fluid is circulated [col. 2, ll. 55-59].  Vrzalik further teaches that multiple pads can be joined in series to, e.g., provide a full length patient cooling pad [col. 6, ll. 35-40; and col. 7, ll. 28-32 (“To further facilitate the connection of a plurality of pads in series with each other, the fittings of such pads are preferably male and female on each pad so as to require sequential assembly of the pads”); & FIG. 3].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons to provide a system comprising a plurality of heat exchange pads fluidly connected to one another through the inlets and outlets thereof so as to enable scaling of the size of the system as needed depending on, e.g., the size (area) of the portion of the body to be heated/cooled and the number of pads required for heating/cooling the desired body portion.    



Response to Arguments
46.	As noted above, the 08/01/22 Amendment has overcome the objection to the drawings, and the rejections under §§ 112(b) previously set forth in the 03/30/22 Action.    
47.	The prior rejections under § 102 based on U.S. Patent Application Publication No. 2006/0191675 to Fletcher et al. have been withdrawn.
48.	The prior rejections under § 102 based on Gammons et al. have been updated to address the new limitations, and maintained.  
49.	Applicant's arguments concerning Gammons [08/01/22 Amendment, pgs. 10-11] have been fully considered but they are not persuasive for the reasons set forth below.
50.	Regarding the instant amendment to independent claim 1, Applicant provides the following Remarks: 
Applicant’s independent claim 1 recites a heat exchange pad comprising a surface defining an internal volume (e.g., #101 in Fig. 2A), an inlet (e.g., #103 in Fig. 2A) fluidly connected to the internal volume, an outlet (e.g., #105 in Fig. 2A) fluidly connected to the internal volume, and at least one extended surface structure (e.g., #110 in Fig. 2A) positioned within the internal volume. By this amendment, independent claim 1 is amended to recite that the at least one extended surface structure includes a plurality of fluid conduits, each fluid conduit being a discretely defined geometric channel. Example tubular fluid conduits are shown in Figs. 2A-2D. (Applicant’s as-filed specification, paragraphs [0072]-[0074] and [0077]). As discussed during the telephone interview, the discretely defined geometric channels are configured to guide fluid in a controlled and orderly manner between a delivery header (e.g., #120 in Fig. 2A) and a collector header (e.g., #130 in Fig. 2A). The fluid is configured to be guided through predetermined, non-random pathways while flowing between the inlet and outlet headers in Applicant’s claimed heat exchange pad. In other words, the fluid does not follow random pathways through Applicant’s claimed heat exchange pad. As a result, the claimed heat exchange pad mimics a vascular network such as that of glabrous skin. (Applicant’s as-filed specification, paragraph [0076]).

08/01/22 Amendment, pgs. 10-11, emphasis added.

	Concerning the interpretation of the limitation “discretely defined geometric channel” added to independent claim 1, Applicant is improperly reading limitations into the claim.  Claim 1 does not recite that the fluid conduits are “tubular.”  Nowhere does claim 1 recite that fluid is guided in a “controlled and orderly manner.”  Still further, claim 1 fails to recite that fluid is guided through “predetermined, non-random pathways.”  While these are all meanings that Applicant may ascribe to the recitation of a “discretely defined geometric channel,” the claim limitation is not so limited as currently written.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
51.	Concerning Gammons, Applicant argues:
The Office Action rejects independent claim 1| as being anticipated by Gammons. In particular, the Office Action alleges that Gammons’ heat exchange device includes a porous layer 302 in Figs. 2, 3B and paragraphs [0030]-[0032] that correspond to the claimed “one extended surface structure.” (Office Action, pages 4-5). Gammons’ porous layer 302 is sandwiched between non-porous sheets 314, 316. (Gammons’ paragraph [0030]). According to Gammons, the porous layer 302 has a “foam structure in which the cells of the foam are interconnected.” (Gammons’ paragraph [0032]). In addition, Gammons states that the porous layer 302 provides a plurality of fluid channels that are “randomly oriented to provide generally aligned and directed fluid flow paths across the porous layer 302....” (Gammons’ paragraph [0032]).

In contrast to Applicant’s claimed “discretely defined geometric channels,” the fluid channels described in Gammons are created by a foam-like structure, where the foam cells are randomly interconnected. As a result, fluid flowing through Gammons’ porous layer 302, while generally flowing in a direction between the inlet and outlet, seeps through randomly oriented fluid channels existing in the foam-like structure. Fluid flow pathways are not intentionally designed in Gammons’ device. Thus, Gammons’ fluid channels are not discretely defined geometric channels, which guide fluid along predetermined pathways, and instead are randomly oriented interconnected cells within the porous layer 302.

08/01/22 Amendment, pgs. 10-11, emphasis added. 

Again, the current claim language does not exclude “randomly oriented” flow channels.  Rather, the claim only requires that the fluid conduits (flow channels) be “discretely defined.”  As broadly as claimed, Gammons satisfies this limitation.  As noted above in the body of the rejection, Gammons explicitly discloses “fluid channels,” and that they are defined as extending between interconnecting cell units (¶[0032]).   
52.	For each of the foregoing reasons, Applicant’s arguments are not persuasive, and the rejections under § 102 based on Gammons are maintained.
53.	New rejections under § 102 based on both Saggers and Elkins are included to demonstrate the breadth of independent claim 1, and are necessitated by Applicant’s Amendment.

Conclusion
54.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
55.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794